Stp.ahaN, C. J.
Hill’s Code, § 2103, provides: “Whenever a judgment is given in a justice’s court in favor of any one for the sum of ten dollars or more, exclusive of costs and disbursements, the party in whose favor such judgment is given, may, within one year thereafter, file a certified transcript thereof with the county clerk of the county wherein such judgment was given, and thereupon such clerk shall immediately docket the same in the judgment docket of the circuit court.” And the next succeeding section makes such judgment a lien upon the real property of the defendant from the time of docketing the same, as if it were a judgment of the circuit court. Under these sections the appellant contends that the proceedings set up in the answer are regular and sufficient to justify the proposed sale of the plaintiff’s real property by the sheriff. As long ago as 1870, in Dearborn v. Patton, 4 Or. 58, these sections of the code received a construction which has ever since been followed in practice. It was then held in effect that a party acquired no lien unless he filed a certified copy of the judgment; that the filing of a mere abstract of the judgment was an entire failure to meet the requirements of the statute and amounted to nothing.
There are no intendments in favor of courts of inferior jurisdiction. The true rule on this subject was repeated by this court in Heatherly v. Hadley, 4 Or. 1: “Nothing shall be intended to be out of the jurisdiction of a superior court, except that which specially appears to be so; on the contrary, nothing shall be intended to be within the jurisdiction of an inferior court, unless it shall be so expressly alleged.” If we look at the abstract filed by the defendant with the county clerk of Washington county, and under which he seeks to justify the sale of the plaintiffs’ land, it *332will be found to be wanting in every essential element of jurisdiction. It nowhere appears that a complaint was filed or that a summons was issued or served, or that the defendants therein appeared.
And here it may be proper to correct an error into which the learned attorney for the appellants appears to have fallen. He seems to proceed upon the ground that the respondent was bound to negative every possible method or source of jurisdiction in the justice, but the rule is as stated above. The justice is presumed to have had no jurisdiction over the particular case unless the same be made to affirmatively appear by his record; and inasmuch as the defendant could only justify his proceedings by showing a judgment, which the justice had jurisdiction to enter, no very great particularity of statement was required on the part of the plaintiffs.
Counsel for appellant insists that some circumstances must be alleged tending to show that it would be inequitable to enforce said judgment. If this were a case where the sole purpose of the plaintiffs in coming into a court of equity was to be relieved from a judgment, the defendants’ contention would be correct. The rule announced by this court in Galbraith v. Barnard, ante, 67, would then be applicable. But in this case the real purpose of the plaintiffs in invoking the interposition of equity is to ‘prevent a cloud being cast upon the title to their real property. This jurisdiction is constantly assumed and exercised by courts of equity in a very great variety of cases, and is in no way dependent upon the other source of equity jurisdiction referred to.
Let the decree appealed from be affirmed.